Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of Group A: Claims 1-8 in the reply filed on 9/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Upon considering the specification [0063-0064] in relation to Fig. 10, the examiner believes that the strained beams 216 and rectangular groove 220 are improperly referenced in the specification and that, in fact, 
the strained beams should refer to reference number 220, and 
the rectangular groove should refer to number 216.   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiqian Wang et al. (Design and Control of the MINDWALKER Exoskeleton. IEEE Transactions on Neural Systems and Rehabilitation Engineering Vol. 23, No. 2, Pages 277-286, MARCH 2015; hereinafter "Wang") in view of Marc Denninger et. al. (WO 2017083970 A1; hereinafter “Denninger”) and Jahangir S. Rastegar et. al. ( US 20060046910 A1; hereinafter "Rastegar") .
	Regarding claim 1, Wang teaches an exoskeleton wearable on a body of a human having two legs ([Pg. 278, Left Col. Para. 3] “The exoskeleton is named MINDWALKER (MW)”. See Fig. 1 on Pg. 279 of the exoskeleton. Fig. 10 on Pg. 284 shows exoskeleton wore by a human), the exoskeleton comprising:
 a first HAA joint and a second HAA joint to assist the human with leg abduction and adduction movements that are parallel to a frontal plane, each of the first and the second HAA joints having an actuator, each actuator including a motor ([Pg. 282, Left Col.] See figure below to see two HAA joints. [Pg. 277, Abstract] “Each of the powered joints has a series elastic actuator”, [Pg. 280, Left Col. Para. 2] Wang teaches of the actuator having a BLDC motor); 
a sensor system for measuring a combined center of mass of the human and the exoskeleton in the frontal plane and a step width of the human in the frontal plane ([Pg. 280, Right Col. Para. 2] Wang teaches of sensors placed on the exoskeleton, [Pg. 282, Right Col. Para. 1-3] Wang teaches of center of mass being calculated with the sensors while the exoskeleton is in use, [Pg. 283, Right Col. Para. 4] Wang teaches of step-width adaptation algorithm that uses the sensors to determine when to make the step wider. See Fig. 1b below to see measurements considered by the sensor to obtain center of mass calculations for the frontal plane); and 
a controller that outputs adjustment angles for each of the first and the second HAA joints based on the center of mass and the step width ([Pg. 283, Right Col. Para. 2] Wang teaches of a controller that detects the intention of the subject and assists the subject in walking by shifting weight to change center of mass or changing step width to balance the wearer); and 
wherein the first and the second HAA joints are respectively rotated based on the respective output adjustment angles ([Pg. 282, Right Col. Para. 3-4] Wang teaches of adjusting the HAA joint angles based on center of mass calculations. The adjusting of the joint angles is inherently to rotating the HAA joints).  
Wang fails to teach of each actuator including a clutch.
However, Denninger teaches of a clutch included in an actuator ([00167] Denninger teaches a clutch attached to a ball screw mechanism of an actuator. Schematic in Fig. 10). Denninger is analogous to Wang and the claimed invention due to relating to the field of exoskeletons ([00174] Denninger’s invention of a human hybrid powertrain can be used in exoskeletons). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to take the clutch taught in Denninger and add it to the teachings of Wang. The benefits of adding a clutch to an actuator are well known in the art, one of the benefits of adding a clutch being to minimize electrical power consumption ([0120] Jahangir S. Rastegar et. al.; US 20060046910 A1).

    PNG
    media_image1.png
    905
    495
    media_image1.png
    Greyscale

	Regarding claim 2, where Wang, Denninger, and Rastegar teach the limitations of claim 1, Wang fails to teach of wherein the clutch of each actuator is selectively disengageable from the motor.  
Wang in view of Denninger and Rastegar teaches of a clutch of an actuator that is selectively disengageable from the motor ([00144] Denninger teaches of a clutch that disengages from a ring gear 234 that is further connected to the motor A of the actuator. See Figure 13). 
Regarding claim 4, where Wang, Denninger and Rastegar teach the limitations of claim 1, Wang teaches wherein the sensor system includes a spring-based torque sensor ([Pg. 279, Right Col. Para. 2] Wang teaches of a spring with torque sensing, see Fig. 2 on Pg. 280 for series spring). 
	Regarding claim 6, where Wang, Denninger, and Rastegar teach the limitations of claim 1, Wang teaches wherein the controller includes a high-level sub-system including a high-level controller and a low-level sub-system, the low-level sub-system including a low-level controller for each of the first and the second HAA joints, each of the low-level controllers configured to measure the interaction torque between the human and the respective first or second HAA joint ([Pg. 281 Left Col. Para. 2] Wang teaches of a high-level sub-system including a controller supervised by the FSM, [Pg. 280, Right Col. Para. 2] Wang teaches a low-level sub-system consisting of a torque controller on each of the series elastic actuators that works for the HAA joints. [Pg. 279, Left Col. Para. 1] Wang teaches of the spring being used for torque measurement. Figure 8 on Pg. 283 represents the tracking of torque interactions).  
Regarding claim 7, where Wang, Denninger, and Rastegar teach the limitations of claim 6, Wang teaches wherein the high-level sub-system is controlled by a finite-state-machine and the low-level sub-system uses the combined center of mass of the human and the exoskeleton in the frontal plane and the step width of the human in the frontal plane to determine the adjustment angles for each of the respective first and the second HAA joints ([Pg. 281 Left Col. Para. 2] Wang teaches a finite state machine that gives stance and gait assistance, based on changes in center of mass of the wearer and step width which are measured by the low-level sub-system torque controller [Pg. 277, Abstract]).
Regarding claim 8, where Wang, Denninger, and Rastegar teach the limitations of claim 1, Wang teaches further comprising a back support, a first leg support, and a second leg support, the first HAA joint being operatively coupled between the back support and the first leg support and the second HAA joint being operatively coupled between the back support and the second leg support ([Pg. 279, Fig. 1 Description] Wang shows in Figure 1 (a)(b) showing a pelvis brace with backpack braces, thigh and shank braces supporting each leg, and the two HAA joints coupled for each leg between the leg supports and pelvic brace. The pelvic structure along with the backpack braces support the back of the wearer with the trunk of the exoskeleton [Pg. 280, Right Col. Para. 3]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Denninger, Rastegar as applied to claim 1 above, and further in view of Kirby Ann Witte et. al. (US 20180125738 A1; hereinafter “Witte”).
Regarding claim 3, where Wang, Denninger, and Rastegar teach the limitations of claim 1, Wang teaches wherein each actuator includes a spring that has a double spiral disc shape ([Pg. 280, Left Col. Fig. 2 (a)] Wang teaches of a double spiral series spring). Wang fails to teach of the spring having a stiffness of 2.15 Nm/degree. 
However, Witte teaches of optimizing spring stiffness for a spring in a series elastic actuator for an exoskeleton device, with a desired range from 0.625 to 12.75 Nm/deg ([0065]). This spring being optimized in Witte serves the same function as the series spring taught in Wang, helping to exert a torque to the exoskeleton joints. Witte is analogous to Wang, Denninger, and the claimed invention as it is in the field of human exoskeletons. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the spring stiffness of 2.15 Nm/deg, which falls in the range taught by Witte, and apply it to the modified exoskeleton of Wang and Denninger. Optimizing for spring stiffness leads to a reduction in torque error caused by the motor around the rotational joint (Witte [0020]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Denninger, and Rastegar as applied to claim 4 above, and further in view of Jeff Weber et. al. (US 9513176 B1; hereinafter “Weber”).
	Regarding claim 5, where Wang, Denninger, and Rastegar teach the limitations of claim 4, while Wang discloses a spring -based torque sensor, Wang is silent as to a specific detail of the sensor. In particular, Wang fails to teach wherein the spring-based torque sensor includes four strained beams, each having a rectangular groove.
	However, a spring-based torque sensor that includes four strained beams, each having a rectangular groove is known in the art as exemplified by the disclosure of Weber ([Col. 8 Lines 1-17] See annotated Fig. 4C below). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the spring-based torque sensor that includes four strained beams, each having a rectangular groove in the modified exoskeleton of Wang, since one in the art would have chosen from any suitable spring-based torque sensors known in the art in making the modified exoskeleton of Wang.

    PNG
    media_image2.png
    715
    659
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL JAMES KAUFFMAN whose telephone number is (571) 272-6448. The examiner can normally be reached M-F: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL KAUFFMAN/Examiner, Art Unit 3785                     

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785